Citation Nr: 1802666	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for sleep apnea has been received.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cardiac disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, which includes service in the Republic of Vietnam.

This appeal before the Board of Veterans' Appeals (Board) arose from an October 2013 rating decision in which the RO, inter alia, denied service connection for sleep apnea and aortic valve stenosis.  The Veteran filed a notice of disagreement (NOD) in November 2013.  

In October 2014, the Board remanded the issues of entitlement to service connection for obstructive sleep apnea and aortic valve stenosis to the agency of original jurisdiction (AOJ) for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ thereafter issued an SOC in November 2015 and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in December 2015.

In March 2017, the Board remanded the issues of entitlement to service connection for obstructive sleep apnea and aortic valve stenosis to the AOJ in order to schedule the Veteran for a Board hearing.  In October 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO with respect to these issues.  A transcript of that hearing is of record.

As regards the current characterization of the appeal, the AOJ characterized the sleep apnea issue on appeal as entitlement to service connection for sleep apnea secondary to PTSD in the October 2013 rating decision and the November 2015 SOC and this issue was adjudicated on a de novo basis.  The Board also characterized this issue as one of  entitlement to service connection for sleep apnea in its October 2014 and March 2017 remands.  However, a claim for service connection for sleep apnea was denied in a March 2010 rating decision.  As explained in more detail below, the Veteran submitted a timely NOD with the March 2010 decision and the AOJ issued an SOC in March 2011, but the Veteran did not submit a substantive appeal pertaining to the claim for service connection for sleep apnea following the March 2011 SOC.  Hence, the March 2010 decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

Since the claim for service connection for sleep apnea has been finally adjudicated at the AOJ level, the Board must initially determine whether new and material evidence has been submitted with regard to the current claim for service connection for sleep apnea.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of this claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, despite the prior characterization of the sleep apnea issue throughout the appeal, the Board has included the issue of whether new and material evidence to reopen a claim for service connection for sleep apnea has been received, as set forth above on the title page.

Regarding the characterization of the cardiac issue, based on a review of the Veteran's records, it appears that he may have experienced cardiac disability(ies) other than aortic valve stenosis.  Thus, the Board has recharacterized the cardiac issue as encompassing a claim for service connection for any possible cardiac disability.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

Also, the appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107  (a)(2) (2012) and 38 C.F.R. § 20.900 (c) (2017).

The Board's decision addressing the petition to reopen the claim for service connection for sleep apnea is set forth below.  The underlying claim for service connection for sleep apnea, as well as the claim for service connection for a cardiac disability, are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a March 2010 rating decision, the RO denied the claim for service connection for sleep apnea; a timely NOD was filed in April 2010 and the RO issued an SOC in March 2011; however, the Veteran did not file a substantive appeal pertaining to the claim for service connection for sleep apnea and no pertinent exception to finality applies.

3.  In a September 2011 rating decision, the RO most recently denied the claim for service connection for sleep apnea; notice of the decision was sent to the Veteran in September 2011, but it was returned as undeliverable and he was not otherwise notified of the September 2011 decision.

4.  Pertinent to the claim for service connection for sleep apnea, additional evidence received since the RO's March 2010 denial includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, that relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea, and that raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The March 2010 rating decision in which the RO denied service connection for sleep apnea is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b), 19.32, 20.200, 20.302, 20.1103 (2017).

2.  As evidence received since the RO's March 2010 denial is new and material, the requirements for reopening the claim for service connection for sleep apnea are met.  38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. §§ 3.156, 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's favorable decision reopening the claim for service connection for sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

At the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's claim for service connection for sleep apnea previously was considered and denied.  In a March 2010 rating decision, the RO denied service connection for sleep apnea on the basis that this disability was neither incurred in nor was caused by service.  The evidence then of record consisted of the Veteran's service treatment and personnel records, VA treatment records, private medical records, and statements submitted by the Veteran.  

The Veteran was notified of this determination by way of a letter dated in March 2010, he filed a timely NOD later in March 2010, and an SOC was issued in March 2011.  The Veteran thereafter submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later in March 2011, but he specified that he was only appealing the issue of entitlement to a higher rating for PTSD.  He did not otherwise submit a substantive appeal pertaining to the issue of entitlement to service connection for sleep apnea following the March 2011 SOC.

Appellate review is initiated by an NOD and completed by a substantive appeal filed after an SOC has been furnished to an appellant.  38 U.S.C. § 7105 (a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of an SOC, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C. § 7105 (b)(2); 38 C.F.R. § 20.302 (b).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C. § 7105 (d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.  The RO did so in this case, as evidenced by the fact that it did not certify to the Board the issue of entitlement to service connection for sleep apnea following the March 2011 SOC.

As neither the Veteran nor his representative submitted any document that could be construed as a timely substantive appeal pertaining to the claim for service connection for sleep apnea following the March 2011 SOC, the RO closed the appeal.  The RO did not certify this issue to the Board at that time and no further action was taken by VA to suggest that this issue was on appeal.  Hence, the March 2010 rating decision is final, and is not subject to revision on the same factual basis. 38 U.S.C. § 7105 (d)(3).  See also Fenderson v. West, 12 Vet. App. 119, 128-31   (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.   As such, the claim for service connection for sleep apnea may only be reopened and reviewed if new and material evidence is received with respect to this claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

In March 2011 (prior to the issuance of the March 2011 SOC), the Veteran filed a request to reopen his claim for service connection for sleep apnea.  In a September 2011 rating decision, the RO found that new and material evidence had not been received to reopen the claim for service connection for sleep apnea.  Notice of the September 2011 decision was sent to the Veteran at his address of record later in September 2011, but it was returned as undeliverable.  There is no evidence in the claims file that the AOJ ever re-sent notice of the September 2011 decision to the Veteran and there is otherwise no evidence that he was ever notified of this decision and his right to appeal the decision.  Hence, because the Veteran did not receive notice of the September 2011 decision, that decision did not become final as to the denial of service connection for sleep apnea.  See 38 U.S.C. § 5104 (a) (2012) (Secretary to provide to each VA-benefits claimant timely notice of any VA-benefits adjudication decision accompanied by "an explanation of the procedure for obtaining review of the decision"); AG v. Peake, 536 F.3d 1306, 1307 (Fed. Cir. 2008)(failure to notify a claimant of his right to appeal an RO decision, as required by 38 U.S.C. § 5104(a) and 38 C.F.R. § 3.103(b), renders the decision non-final); 38 C.F.R. §§ 3.103(b) (2017).

Given the above, the most recent final decision pertinent to the claim for service connection for sleep apnea is the March 2010 rating decision.

The Veteran's request to reopen his previously denied claim for service connection for sleep apnea was received in March 2011.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Id. at 118, 124 (Lance, J. concurring).
 
Pertinent new evidence received since the March 2010 denial includes the Veteran's December 2015 substantive appeal (VA Form 9) on which he reported that he had been experiencing sleep problems ever since serving in Vietnam.  Hence, this additional evidence suggests that the Veteran's sleep apnea may have been incurred in service.

The above-cited evidence is "new", in that it was not previously considered, and is not cumulative or redundant of the evidence of record at the time of the prior final denial.  The additional evidence is also "material" in that it pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's sleep apnea may be related to service.  See Id. at 110.  Accordingly, the criteria for reopening the previously denied claim are met.


ORDER

As new and material evidence to reopen the claim for service connection for sleep apnea has been received, to this extent only, the appeal as to this matter is granted.


REMAND

The Board's review of the claims file reveals that further action on the reopened claim, as well as the claim for service connection for a cardiac disability, is warranted. 

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

In this case, medical records reveal that the Veteran has been diagnosed as having various cardiac disabilities.  For instance, an April 2015 VA hematology and oncology consultation note reflects that the Veteran was diagnosed as having aortic valvular disease.  Thus, competent evidence of a current cardiac disability has been demonstrated.  As the Veteran served in Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicide agents, to include Agent Orange, during such service.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  He contends that his claimed cardiac disability is associated with his exposure to herbicide agents in Vietnam.  Ischemic heart disease is among the list of diseases which are presumed related to exposure to herbicide agents in service.  38 C.F.R. § 3.309(e) (2017).  As the record currently stands, it is unclear as to whether the Veteran has experienced ischemic heart disease at any time during the claim period.  Moreover, the Veteran's service treatment records include an April 1965 report of medical history form on which he reported a history of pain or pressure in his chest.  He contends that he has continued to experience such symptomatology in the years since service.

In sum, there is competent evidence of the Veteran's claimed cardiac disability, he is presumed to have been exposed to herbicide agents in service, and he has reported a continuity of cardiac symptomatology in the years since service.  Hence, the evidence suggests that his claimed disability may have been incurred in service.  Therefore, VA's duty to obtain an examination is triggered.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159; McLendon, supra.   An examination is needed to obtain a medical opinion as to the nature and etiology of any current cardiac disability.  Hence, the AOJ should arrange for the Veteran to undergo a VA cardiac examination, by an appropriate physician.

As for the Veteran's claimed sleep apnea, he contends that he began to experience sleep problems in service and that such problems have continued in the years since that time.  In the alternative, he contends that his sleep apnea is associated with his service-connected PTSD.

A VA sleep apnea examination was conducted in October 2013 and the physician assistant who conducted the examination concluded that the Veteran had never been diagnosed as having sleep apnea.  She noted that he had undergone an overnight oximetry desaturation test, but that there was no evidence of any sleep apnea.  Hence, the examiner did not provide any opinion as to the etiology of the Veteran's claimed sleep apnea.

The October 2013 examination is deficient because although the examiner concluded that the Veteran did not have any sleep apnea at the time of the examination, his VA treatment records dated both prior and subsequent to the October 2013 examination document diagnoses of sleep apnea on numerous occasions and reflect that the Veteran has received continuous positive airway pressure (CPAP) treatment for the disability.  The most recent diagnosis of sleep apnea in the claims file is contained in an August 2017 VA primary care physician note which is included among the Veteran's records in the Virtual VA (Legacy Content Manager) claims processing system.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time during the claim period (in this case, since approximately March 2011), even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  Accordingly, the Board finds that a remand is also necessary to afford the Veteran a new VA sleep apnea examination to obtain information and a medical opinion addressing the nature and etiology of his current sleep apnea.

In light of the above, the AOJ should arrange for the Veteran to undergo VA examinations by appropriate physicians to obtain opinions as to the nature and etiology of his claimed cardiac disability and sleep apnea.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his claim(s)-in particular, in particular, his reopened claim.  See 38 C.F.R. § 3.655 (a), (b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Central Texas Vista electronic records system (dated to August 2017).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to one or more claim(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matters on appeal.  
Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Central Texas Vista electronic records system dated since August 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more remaining claim(s) on appeal that is not currently of record.  Specifically request that Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.


4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as the nature and etiology of any current cardiac disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any cardiac disability(ies) currently present or present at any time since approximately May 2012 (even if now asymptomatic or resolved).  In doing so, the physician should specifically indicate whether any such disability(ies) include ischemic heart disease.

Then, with respect to each diagnosed cardiac disability other than ischemic heart disease, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service; (b) is related to the Veteran's presumed exposure to herbicide agents in service; or (c) is otherwise medically-related to the Veteran's service.
In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's report of "pain or pressure in chest" on the April 1965 report of medical history form, his presumed exposure to herbicide agents in service, and his reports of continuous cardiac symptomatology in the years since service.

Notably, the absence of evidence of diagnosis of and/or treatment for cardiac problems during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as the nature and etiology of his current sleep apnea.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that any sleep apnea diagnosed since approximately March 2011 (even if now in remission or completely resolved) (a) had its onset during service; (b) is related to the Veteran's reported sleep problems in service; or (c) is otherwise medically-related to the Veteran's service.

Also based on a review of all pertinent lay and medical evidence, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that any sleep apnea diagnosed since approximately March 2011 (even if now in remission or completely resolved) was caused OR has been aggravated (worsened beyond natural progression) by the Veteran's service-connected PTSD.

If aggravation of the Veteran's sleep apnea is found, the physician should attempt to quantify the extent of disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's reports of continuous sleep symptomatology in the years since service.

Notably, the absence of evidence of diagnosis of and/or treatment for sleep problems during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining matters on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the sleep apnea claim, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate,

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims in January 2016), and all legal authority.

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 




	(CONTINUED ON NEXT PAGE)




(2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


